DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because:
Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-18 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  In regards to independent claims 1 and 18, the claim limitations “…an insertion unit formed…into a tissue through a tissue surface…” and “…an insertion unit formed…and inserted into a tissue…” positively cite the human body.  It is suggested to use language such as “adapted for,” “configured to,” etc.  Correction is required.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Harris et al. (US 2012/0190981).
Harris et al. discloses;
1.   A treatment apparatus (e.g., via the disclosed insertion system 8), comprising: an insertion unit (e.g., via the disclosed insertion module 215) formed to be inserted into a tissue through a tissue surface; a state sensing unit (e.g., via the disclosed sensor assembly 2) sensing a state of the insertion unit during insertion; and a controller (e.g., via the disclosed computer-controlled means, i.e. control unit) controlling an insertion operation of the insertion unit based on information sensed by the state sensing unit {e.g., [0039]-[0041], [0047] & (Fig 1)}.

2. The treatment apparatus of claim 1, wherein the state sensing unit comprises a bending sensing unit sensing bending of the insertion unit occurring during insertion (e.g., via the disclosed primary actuators 93 for the insertion of the needle 41), [0083]-[0085]).

3.  The treatment apparatus of claim 2, wherein when the bending of the insertion unit is sensed by the bending sensing unit, the controller controls the insertion operation of the insertion unit so that an end 

4.  The treatment apparatus of claim 2, wherein when the bending of the insertion unit is sensed by the bending sensing unit, the controller advances the insertion unit up to a restoration depth at which the bending is restored and then retracts the end of the insertion unit so that the end of the insertion unit reaches the target location (e.g., [0108]-[0111]).

5.  The treatment apparatus of claim 4, wherein the restoration depth is positioned in a layer having a lower insertion resistance characteristic than a surface layer of the tissue [e.g., 0084].

6.  The treatment apparatus of claim 4, wherein the controller waits for a restoration time for which the bending of the insertion unit is restored in the state in which the insertion unit has been advanced up to the restoration depth, and then retracts the insertion unit (e.g., [0149]-[0152] & [0157]).

7.  The treatment apparatus of claim 6, wherein the waiting time is between 0.05 second to 1 second (e.g., via the disclosed device working in real-time, (e.g., [0149]-[0152] & [0157]).

8.  The treatment apparatus of claim 6, wherein the waiting time is controlled based on a degree of the bending of the insertion unit sensed by the bending sensing unit (e.g., [0149]-[0152] & [0157]).

9.  The treatment apparatus of claim 2, wherein the controller controls the insertion operation in a first mode when the bending of the insertion unit sensed by the bending sensing unit is a reference value or 

10.  The treatment apparatus of claim 2, wherein the bending sensing unit senses whether the bending of the insertion unit occurs based on whether a support plate in which the insertion unit is positioned is inclined (e.g., [0083]-[0085]).

11.  The treatment apparatus of claim 2, wherein the bending sensing unit comprises a motion sensor positioned at a location close to an end of the handpiece and sensing whether the insertion unit has been bent (e.g., [0083]-[0085]).

12.  The treatment apparatus of claim 2, further comprising a displacement sensing unit measuring displacement of the tissue surface occurring due to the insertion of the insertion unit, wherein the controller controls the insertion operation of the insertion unit by taking into consideration displacement sensed by the displacement sensing unit (e.g., [0108]-[0111]).

13.  The treatment apparatus of claim 12, wherein the controller additionally inserts the insertion unit in accordance with displacement occurring in the tissue surface (e.g., [0108]-[0111]).

14.  The treatment apparatus of claim 2, wherein the insertion unit comprises a plurality of micro needles (e.g., [0039]-[0041]).

15.  The treatment apparatus of claim 14, wherein the micro needle has a diameter of 10 to 1000 µm (e.g., [0039]-[0041]).

16.  The treatment apparatus of claim 3, wherein the insertion unit comprises an energy transfer member transferring energy to the target location in the state in which the insertion unit has been inserted into the tissue (e.g., via the disclosed use of the actuators [0083]-[0085]).

17.  The treatment apparatus of claim 16, wherein when the bending is sensed to be not restored through the insertion operation, the controller controls to transfer energy having lower output than preset energy to the target location or to not transfer energy to the target location (e.g., [0083]-[0085]).

18.  A treatment apparatus, comprising: a handpiece; an insertion unit formed to advance and retract to and from one side of the handpiece and inserted into a tissue to transfer energy to a target location; a bending sensing unit sensing bending of the insertion unit occurring during insertion of the insertion unit; and a controller controlling an insertion operation of the insertion unit based on information sensed by the bending sensing unit {e.g., [0039]-[0041], [0047] & (Fig 1)}.

19.  A method of controlling a treatment apparatus, comprising steps of: positioning an insertion unit on a tissue surface; inserting the insertion unit into the tissue by advancing the insertion unit; sensing bending of the insertion unit occurring during the insertion of the insertion unit; and controlling an insertion operation of the insertion unit based on the sensed bending information {e.g., [0039]-[0041], [0047] & (Fig 1)}.

20.  The method of claim 19, wherein the step of controlling the insertion operation comprises:


21.  The method of claim 20, wherein the step of controlling the insertion operation comprises a step of waiting for a restoration time for which the bending of the insertion unit is stored in the state in which the insertion unit has been advanced up to the restoration depth (e.g., [0149]-[0152] & [0157]).

22.  The method of claim 21, wherein the restoration time is set based on a degree of the bending of the insertion unit or a time until the bending sensing unit senses that the insertion unit has restored from a bending state (e.g., [0149]-[0152] & [0157]).

23.  The method of claim 19, wherein the step of controlling the insertion operation comprises: controlling the insertion operation in a first mode when a degree of the bending of the insertion unit sensed by the bending sensing unit is a reference value or less, and controlling the insertion operation in a second mode when a degree of the bending of the insertion unit sensed by the bending sensing unit exceeds the reference value (e.g., [0149]-[0152] & [0157]).

24.  The method of claim 19, wherein the step of sensing the bending comprises sensing the bending by measuring a gradient of the support plate in which the insertion unit is positioned (e.g., [0149]-[0152] & [0157]).



26.  The method of claim 19, wherein the treatment apparatus further comprises a displacement sensing unit measuring displacement of the tissue surface occurring due to the insertion of the insertion unit, wherein the step of controlling the insertion operation comprises controlling the 5 insertion operation of the insertion unit by taking into consideration displacement sensed by the displacement sensing unit (e.g., [0108]-[0111]).

27.  The method of claim 19, further comprises a step of transferring energy to a target location within the tissue through the insertion unit (e.g., via the disclosed use of the actuators [0083]-[0085]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE F JOHNSON whose telephone number is (571)270-5040.  The examiner can normally be reached on Mon-Thu 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NICOLE F LAVERT/Primary Examiner, Art Unit 3792